Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 1 of 21 PageID #: 916



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

CADIENT LLC (F/K/A HSG
SOLUTIONS LLC), A DELAWARE
LIMITED LIABILITY COMPANY,
                     Plaintiff,

v.
                                             CIVIL ACTION NO. 20-00773-CFC
KRONOS TALENT MANAGEMENT,
LLC, AN OREGON LIMITED
LIABILITY COMPANY, AND
KRONOS INCORPORATED, A
MASSACHUSETTS CORPORATION,

                     Defendants.


    DEFENDANTS KRONOS TALENT MANAGEMENT, LLC AND
  KRONOS INCORPORATED’S ANSWER TO AMENDED COMPLAINT

         Defendants Kronos Talent Management, LLC (“KTM”) and Kronos

Incorporated (KTM and Kronos Incorporated collectively, “Kronos”) hereby answer

the Amended Complaint (“Complaint”) of Plaintiff, Cadient LLC (“Cadient”). To

the extent not expressly admitted herein, the allegations of the Complaint are denied

by Kronos. The headings employed by Cadient throughout the Complaint and

opening paragraph are not assertions of law or fact, and therefore do not require a

response. To the extent that either the opening paragraph or headings contained in

the Complaint can be read to require a response, Kronos denies the allegations.




RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 2 of 21 PageID #: 917




         1.        Paragraph 1 of the Complaint purports to recite the terms of the Asset

Purchase Agreement between Kronos and HSG Solutions LLC (“APA”). The

allegations of paragraph 1 of the Complaint seek to characterize the APA, which is

a document that speaks for itself and, therefore, no further response is required.

Kronos refers to the APA for the content thereof.                   Kronos denies any

mischaracterization, incomplete, or inconsistent characterization of the APA.

Kronos denies the remaining allegations of paragraph 1, except it admits that Kronos

and HSG Solutions LLC entered into the APA as of December 21, 2018.

         2.        Denied.

         3.        Denied.

         4.        Kronos is without information or knowledge sufficient to form a belief

as to the truth of the allegations of paragraph 4 of the Complaint and, therefore,

denies such allegations, except it admits that, on information and belief, Cadient is

a Delaware limited liability company with a principal place of business in

Morrisville, North Carolina.

         5.        Denied, except Kronos admits that KTM is an Oregon limited liability

company and that, at the time of the APA, KTM was a provider of talent

management solutions.

         6.        Denied, except Kronos admits that Kronos Incorporated is a

Massachusetts corporation with its principal place of business in Lowell,


                                             -2-
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 3 of 21 PageID #: 918




Massachusetts, that Kronos Incorporated provides workforce management solutions,

and that, at the time of the APA, Kronos Incorporated was the sole member of KTM.

         7.        Paragraph 7 of the Complaint states a legal conclusion to which no

response is required. To the extent a response is required, Kronos will not contest

that subject matter jurisdiction is proper in this judicial district for the purposes of

this action only. Kronos denies the remaining allegations of paragraph 7 of the

Complaint.

         8.        Paragraph 8 of the Complaint states a legal conclusion to which no

response is required. To the extent a response is required, Kronos will not contest

venue in this judicial district pursuant to 28 U.S.C. § 1391(a) for purposes of this

action only.         Kronos denies the remaining allegations of paragraph 8 of the

Complaint.

         9.        Kronos admits that Kronos and HSG Solutions LLC entered into the

APA as of December 21, 2018. The remaining allegations of paragraph 9 of the

Complaint seek to characterize the APA, which is a document that speaks for itself

and, therefore, no further response is required. Kronos refers to the APA for the

content thereof. Kronos denies any mischaracterization, incomplete, or inconsistent

characterization of the APA.

         10.       Kronos admits only that language quoted in paragraph 10 of the

Complaint appears in Section 1.1 of the APA. The APA is a document that speaks


                                            -3-
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 4 of 21 PageID #: 919




for itself and, therefore, no further response is required. Kronos refers to the APA

for the content thereof. Kronos denies any mischaracterization, incomplete, or

inconsistent characterization of the APA.

         11.       Kronos admits only that language quoted in paragraph 11 of the

Complaint appears in Article IX and Schedule 1.1(b) of the APA. The remaining

allegations of paragraph 11 of the Complaint seek to characterize the APA, which is

a document that speaks for itself and, therefore, no further response is required.

Kronos refers to the APA for the content thereof.                   Kronos denies any

mischaracterization, incomplete, or inconsistent characterization of the APA.

         12.       Kronos admits only that language quoted in paragraph 12 of the

Complaint appears in Section 4.3 of the APA.               The remaining allegations of

paragraph 12 of the Complaint seek to characterize the APA, which is a document

that speaks for itself and, therefore, no further response is required. Kronos refers

to the APA for the content thereof.             Kronos denies any mischaracterization,

incomplete, or inconsistent characterization of the APA.

         13.       Paragraph 13 of the Complaint purports to describe certain terms of the

APA, which is a document that speaks for itself and, therefore, no further response

is required. Kronos denies any mischaracterization, incomplete, or inconsistent

characterization of the APA. Kronos refers to the APA for the content thereof. To




                                              -4-
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 5 of 21 PageID #: 920




the extent a response is required, Kronos denies the allegations of paragraph 13 of

the Complaint.

         14.       Denied, except Kronos admits that the transaction contemplated under

the APA closed on April 5, 2019.

         15.       Denied.

         16.       Kronos admits only that language quoted in paragraph 16 of the

Complaint appears in Section 2.13(b) of the APA. The remaining allegations of

paragraph 16 of the Complaint seek to characterize the APA, which is a document

that speaks for itself and, therefore, no further response is required. Kronos refers

to the APA for the content thereof.           Kronos denies any mischaracterization,

incomplete, or inconsistent characterization of the APA.

         17.       Kronos admits only that language quoted in paragraph 17 of the

Complaint appears in Section 2.14(b) of the APA. The remaining allegations of

paragraph 17 of the Complaint seek to characterize the APA, which is a document

that speaks for itself and, therefore, no further response is required. Kronos refers

to the APA for the content thereof.           Kronos denies any mischaracterization,

incomplete, or inconsistent characterization of the APA.

         18.       Denied. To the extent paragraph 18 of the Complaint purports to

describe certain terms of the APA or characterize any other document, those

documents speak for themselves and, therefore, no further response is required.


                                             -5-
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 6 of 21 PageID #: 921




Kronos refers to the APA and other documents referenced in paragraph 18 of the

Complaint for the content thereof.             Kronos denies any mischaracterization,

incomplete, or inconsistent characterization of said documents, but admits that, since

the closing of the transaction contemplated under the APA, (i) Cadient has been

granted access to, and has been using without any restriction imposed by Kronos,

the software associated with licenses referenced in paragraph 18 of the Complaint,

(ii) that Kronos has paid the fees associated with those licenses, (iii) that Cadient has

declined to pay those fees or to reimburse Kronos for those payments as required by

the APA, and (iv) that Cadient has breached the terms of the APA under which it

claims to seek enforcement, and (v) has injured Kronos as a result. For the avoidance

of doubt, the APA controls which assets were and were not to be transferred under

the APA.

         19.       Denied.

         20.       Denied.

         21.       Kronos denies that paragraph 21 of the Complaint accurately quotes the

APA.       The remaining allegations of paragraph 21 of the Complaint seek to

characterize the APA, which is a document that speaks for itself and, therefore, no

further response is required. Kronos refers to the APA for the content thereof.

Kronos denies any mischaracterization, incomplete, or inconsistent characterization

of the APA.


                                             -6-
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 7 of 21 PageID #: 922




         22.       Kronos admits only that language quoted in paragraph 22 of the

Complaint appears in Section 2.13(h) of the APA. The remaining allegations of

paragraph 22 of the Complaint seek to characterize the APA, which is a document

that speaks for itself and, therefore, no further response is required. Kronos refers

to the APA for the content thereof.             Kronos denies any mischaracterization,

incomplete, or inconsistent characterization of the APA.

         23.       Denied, except Kronos admits that in 2019 it replaced three servers with

new ones and carefully planned and executed the data transition from the original

servers to the new servers.

         24.       Denied.

         25.       Denied.

         26.       Denied, except Kronos only admits that Kronos and Cadient entered

into a “Transition Services Agreement” (“TSA”) dated April 5, 2019. The remaining

allegations of paragraph 26 of the Complaint purport to describe certain terms of the

TSA and Exhibit A thereto, which are documents that speak for themselves and,

therefore, no further response is required. Kronos refers to the TSA and Exhibit A

thereto for the content thereof. Kronos denies any mischaracterization, incomplete,

or inconsistent characterization of the TSA or Exhibit A.

         27.       Kronos denies that paragraph 27 of the Complaint accurately quotes the

TSA. The allegations of paragraph 27 of the Complaint seek to characterize the


                                              -7-
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 8 of 21 PageID #: 923




TSA, which is a document that speaks for itself and, therefore, no further response

is required. Kronos refers to the TSA for the content thereof. Kronos denies any

mischaracterization, incomplete, or inconsistent characterization of the TSA.

         28.       Denied.

         29.       Denied.

         30.       Denied.

         31.       Paragraph 31 of the Complaint purports to describe certain terms of the

APA, which is a document that speaks for itself and, therefore, no further response

is required. Kronos refers to the APA for the content thereof. Kronos denies any

mischaracterization, incomplete, or inconsistent characterization of the APA. To the

extent a response is required, Kronos denies the allegations of paragraph 31 of the

Complaint.

         32.       Kronos denies that paragraph 32 of the Complaint accurately quotes the

APA. The allegations of paragraph 32 of the Complaint seek to characterize the

APA, which is a document that speaks for itself and, therefore, no further response

is required. Kronos refers to the APA for the content thereof. Kronos denies any

mischaracterization, incomplete, or inconsistent characterization of the APA.

         33.       Kronos admits only that language quoted in paragraph 33 of the

Complaint appears in the APA. The allegations of paragraph 33 of the Complaint

seek to characterize the APA, which is a document that speaks for itself and,


                                              -8-
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 9 of 21 PageID #: 924




therefore, no further response is required. Kronos refers to the APA for the content

thereof.       Kronos denies any mischaracterization, incomplete, or inconsistent

characterization of the APA.

         34.       Denied, except Kronos admits only that language quoted in paragraph

34 of the Complaint appears in Section 6.3(c) of the APA. The remaining allegations

of paragraph 34 of the Complaint seek to characterize the APA, which is a document

that speaks for itself and, therefore, no further response is required. Kronos refers

to the APA for the content thereof.             Kronos denies any mischaracterization,

incomplete, or inconsistent characterization of the APA.

         35.       Denied, except Kronos admits that Edmund Park, Vice President of

Corporate Development at Kronos Incorporated corresponded with Jim Buchanan,

the Chief Executive Officer of Cadient, in October 2019.               To the extent the

allegations of paragraph 35 of the Complaint seek to characterize a document, the

document speaks for itself and no further response is required. Kronos refers to that

document for the content thereof.              Kronos denies any mischaracterization,

incomplete or inconsistent characterization of said document.

         36.       Paragraph 36 of the Complaint purports to describe certain terms of the

APA, which is a document that speaks for itself and, therefore, no further response

is required. Kronos refers to the APA for the content thereof. Kronos denies any

mischaracterization, incomplete, or inconsistent characterization of the APA. To the


                                              -9-
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 10 of 21 PageID #: 925




extent a response is required, Kronos denies the allegations of paragraph 36 of the

Complaint.

         37.       Denied.

         38.       Denied, except Kronos admits that Aztec Shops, Ltd. was a KTM

customer as of October 2017 and that an email exchange occurred between Ms.

Diane Griswold and Mr. Jon Puckett in May 2019.                      Kronos denies any

mischaracterization, incomplete, or inconsistent characterization of the emails.

         39.       Denied, except Kronos admits that an email exchange occurred

between Ms. Diane Griswold and Mr. Jon Puckett in May 2019. Kronos denies any

mischaracterization, incomplete, or inconsistent characterization of the emails.

         40.       Kronos is without information or knowledge sufficient to form a belief

as to the truth of the allegations of paragraph 40 of the Complaint and, therefore,

denies such allegations.

         41.       Denied, except Kronos admits that it received a letter from counsel for

Cadient on or about December 11, 2019.

         42.       Kronos admits only that the Young Men’s Christian Association of the

Triangle Area, Inc. was a KTM customer as of January 2, 2013. The allegations of

the second sentence of paragraph 42 of the Complaint seek to characterize the APA,

which speaks for itself and, therefore, no further response is required. Kronos refers

to the APA for the content thereof.             Kronos denies any mischaracterization,


                                             - 10 -
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 11 of 21 PageID #: 926




incomplete, or inconsistent characterization of the APA.             Kronos is without

information or knowledge sufficient to form a belief as to the truth of the remaining

allegations of paragraph 42 of the Complaint and, therefore, denies such allegations.

         43.       Kronos is without information or knowledge sufficient to form a belief

as to the truth of the allegations of paragraph 43 of the Complaint or the referenced

email which is not attached to the Complaint and, therefore, denies such allegations.

The allegations of paragraph 43 of the Complaint seek to characterize an email,

which speaks for itself and, therefore, no further response is required. Kronos refers

to the email for the content thereof.           Kronos denies any mischaracterization,

incomplete, or inconsistent characterization of the email. To the extent a response

is required, Kronos denies the allegations of paragraph 43 of the Complaint.

         44.       Kronos is without information or knowledge sufficient to form a belief

as to the truth of the allegations of paragraph 44 of the Complaint or the referenced

email which is not attached to the Complaint and, therefore, denies such allegations.

The remaining allegations of paragraph 44 of the Complaint seek to characterize an

email, which speaks for itself and, therefore, no further response is required. Kronos

refers to the email for the content thereof. Kronos denies any mischaracterization,

incomplete, or inconsistent characterization of the email. To the extent a response

is required, Kronos denies the allegations of paragraph 44 of the Complaint.




                                             - 11 -
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 12 of 21 PageID #: 927




         45.       Denied, except Kronos admits that the Martin Luther King, Jr. – Los

Angeles Healthcare Corporation was a KTM customer as of December 30, 2013 and

that an email exchange between Mr. Larry Florio and Mr. Buchanan occurred in

June 2019. Kronos denies any mischaracterization, incomplete, or inconsistent

characterization of the email exchange and/or the APA.

         46.       Paragraph 46 of the Complaint purports to characterize an email, which

is a document that speaks for itself and, therefore, no further response is required.

Kronos refers to the email for the content thereof.                 Kronos denies any

mischaracterization, incomplete, or inconsistent characterization of the email. To

the extent a response is required, Kronos denies the allegations of paragraph 46 of

the Complaint.

         47.       Paragraph 47 of the Complaint purports to characterize an email, which

is a document that speaks for itself and, therefore, no further response is required.

Kronos refers to the email for the content thereof.                 Kronos denies any

mischaracterization, incomplete, or inconsistent characterization of the email. To

the extent a response is required, Kronos denies the allegations of paragraph 47 of

the Complaint.

         48.       Denied, except Kronos admits that an email exchange between Mr.

Park and Mr. Buchanan occurred in October 2019.                     Kronos denies any




                                             - 12 -
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 13 of 21 PageID #: 928




mischaracterization, incomplete, or inconsistent characterization of the email

exchange.

         49.       Denied, except Kronos admits that an email exchange between Mr.

Park and Mr. Buchanan occurred in October 2019.                    Kronos denies any

mischaracterization, incomplete, or inconsistent characterization of the email

exchange.

         50.       Denied.

         51.       Denied.

         52.       Denied.

         53.       Denied.

         54.       Denied.

         55.       Kronos admits only that language quoted in paragraph 55 of the

Complaint appears in Section 6.7 of the APA.              The remaining allegations of

paragraph 55 of the Complaint seek to characterize the APA, which is a document

that speaks for itself and, therefore, no further response is required. Kronos refers

to the APA for the content thereof.            Kronos denies any mischaracterization,

incomplete, or inconsistent characterization of the APA.

         56.       Denied that Cadient’s purported actions were “consistent with Section

6.7 of the Purchase Agreement” and that the analysis identified in paragraph 56

“me[t] the requirements of Section 6.7 of the Purchase Agreement.” Kronos is


                                            - 13 -
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 14 of 21 PageID #: 929




without information or knowledge sufficient to form a belief as to the truth of the

remaining allegations of paragraph 56 of the Complaint and, therefore, denies such

allegations.

         57.       Kronos is without information or knowledge sufficient to form a belief

as to the truth of the allegations of paragraph 57 of the Complaint and, therefore,

denies such allegations.

         58.       Denied that the appraisal identified in paragraph 58 complied with the

requirements of the APA. Kronos is without information or knowledge sufficient to

form a belief as to the truth of the remaining allegations of paragraph 58 of the

Complaint and, therefore, denies such allegations.

         59.       Kronos admits only that, on June 15, 2020, James Buchanan of Cadient

Talent emailed a copy of correspondence from Opex Technologies, dated May 28,

2020, to certain Kronos employees. The remainder of Paragraph 59 purports to

characterize an email and/or letter, which are documents that speak for themselves

and, therefore, no further response is required. Kronos refers to the email and/or

letter for the content thereof. Kronos denies any mischaracterization, incomplete, or

inconsistent characterization of the email. To the extent a response is required,

Kronos denies the remaining allegations of paragraph 59 of the Complaint.

         60.       Paragraph 60 purports to characterize an email, which is a document

that speaks for itself and, therefore, no further response is required. Kronos refers


                                             - 14 -
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 15 of 21 PageID #: 930




to the email for the content thereof.           Kronos denies any mischaracterization,

incomplete, or inconsistent characterization of the email. To the extent a response

is required, Kronos denies the remaining allegations of paragraph 60 of the

Complaint.

         61.       Denied.

                                      COUNT I
                        (Breach of Purchase Agreement – Damages)
         62.       Kronos re-alleges and incorporates by reference its responses to the

allegations of the Complaint set forth above as if fully set forth herein.

         63.       Paragraph 63 of the Complaint purports to characterize certain terms of

the APA, which is a document that speaks for itself and, therefore, no further

response is required. Kronos refers to the APA for the content thereof. Kronos

denies any mischaracterization, incomplete, or inconsistent characterization of the

APA. To the extent a response is required, Kronos denies the allegations of

paragraph 63 of the Complaint.

         64.       Paragraph 64 of the Complaint purports to characterize certain terms of

the APA, which is a document that speaks for itself and, therefore, no further

response is required. Kronos refers to the APA for the content thereof. Kronos

denies any mischaracterization, incomplete, or inconsistent characterization of the

APA. To the extent a response is required, Kronos denies the allegations of

paragraph 64 of the Complaint.

                                             - 15 -
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 16 of 21 PageID #: 931




         65.       Denied.

         66.       Paragraph 66 of the Complaint purports to characterize certain terms of

the APA, which is a document that speaks for itself and, therefore, no further

response is required. Kronos refers to the APA for the content thereof. Kronos

denies any mischaracterization, incomplete, or inconsistent characterization of the

APA. To the extent a response is required, Kronos denies the allegations of

paragraph 66 of the Complaint.

         67.       Denied.

         68.       Denied.

         69.       Denied.

                                     COUNT II
                          (Breach of Contract – Injunctive Relief)
         70.       Kronos re-alleges and incorporates by reference its responses to the

allegations of the Complaint set forth above as if fully set forth herein.

         71.       Denied as to the second sentence of paragraph 71 of the Complaint.

The remaining allegations of paragraph 71 of the Complaint purport to characterize

certain terms of the APA, which is a document that speaks for itself and, therefore,

no further response is required. Kronos refers to the APA for the content thereof.

Kronos denies any mischaracterization, incomplete, or inconsistent characterization

of the APA. To the extent a response is required, Kronos denies the allegations of

paragraph 71 of the Complaint.

                                             - 16 -
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 17 of 21 PageID #: 932




         72.       Kronos admits only that language quoted in paragraph 72 of the

Complaint appears in Section 10.12 of the APA. Kronos refers to the APA for the

content thereof. Kronos denies any mischaracterization, incomplete, or inconsistent

characterization of the APA.

         73.       Denied.

                                     COUNT III
                   (Breach of Transition Services Agreement – Damages)
         74.       Kronos re-alleges and incorporates by reference its responses to the

allegations of the Complaint set forth above as if fully set forth herein.

         75.       Paragraph 75 of the Complaint states a legal conclusion to which no

response is required. To the extent the allegations contained in paragraph 75 of the

Complaint seek to characterize the TSA, the TSA is a document that speaks for itself.

Kronos refers to the TSA for the content thereof.                   Kronos denies any

mischaracterization, incomplete, or inconsistent characterization of the TSA. To the

extent a response is required, Kronos denies the allegations of paragraph 75 of the

Complaint.

         76.       Paragraph 76 of the Complaint purports to characterize certain terms of

the TSA, which is a document that speaks for itself and, therefore, no further

response is required. Kronos refers to the TSA for the content thereof. Kronos

denies any mischaracterization, incomplete, or inconsistent characterization of the



                                             - 17 -
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 18 of 21 PageID #: 933




TSA. To the extent a response is required, Kronos denies the allegations of

paragraph 76 of the Complaint.

         77.       Paragraph 77 of the Complaint purports to characterize certain terms of

the TSA, which is a document that speaks for itself and, therefore, no further

response is required. Kronos refers to the TSA for the content thereof. Kronos

denies any mischaracterization, incomplete, or inconsistent characterization of the

TSA. To the extent a response is required, Kronos denies the allegations of

paragraph 77 of the Complaint.

         78.       Denied.

         79.       Denied.

                                  PRAYER FOR RELIEF

         Paragraphs (A) through (D) of the Prayer for Relief section of the Complaint

set forth the relief requested by Cadient, to which no further response is required.

To the extent that a response is required, Kronos denies that Cadient is entitled to

any of the requested relief.

                   KRONOS’ AFFIRMATIVE/ADDITIONAL DEFENSES

         Without assuming any burden that it would not otherwise have under

applicable law, Kronos asserts the following affirmative/additional defenses. By

designating these matters as “defenses,” Kronos does not suggest either that Cadient

does not bear the burden of proof as to such matters or that such matters are not


                                             - 18 -
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 19 of 21 PageID #: 934




elements that Cadient must establish in order to make out a prima facie case against

Kronos.

                                          First

         Cadient’s claims fail to state a claim upon which relief can be granted.

                                         Second

         Cadient’s claims are barred, in whole or in part, by the terms of the APA

and/or TSA.

                                         Third

         Cadient’s claims are barred by the doctrine of estoppel.

                                         Fourth

         Cadient’s claims are barred because Cadient has not suffered any damage as

a result of the allegations in the Complaint. In the alternative, if Cadient has been

harmed as alleged (and denied), the harm was caused in whole or in part by Cadient’s

own actions or inactions and Cadient, therefore, is not entitled to relief.

                                          Fifth

         Cadient’s claims are subject to setoff and/or recoupment. Any damages

claimed by Cadient must be offset by all damages incurred by Kronos because of

Cadient’s failure to perform all of its obligations under and/or comply with the terms

of the APA and/or TSA.




                                          - 19 -
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 20 of 21 PageID #: 935




                                           Sixth

         The APA prohibits the damages that Cadient seeks.

                                         Seventh

         Cadient may not recover on its claims, in whole or in part, because Cadient

failed to mitigate any damage claims it may have against Kronos.

                                          Eighth

         Cadient’s claims are barred because it is in breach of the terms of the contracts

that it purports to enforce though this action.

                                          Ninth

         Cadient’s claims are barred because Cadient cannot show that it will suffer

any irreparable harm as a result of the allegations in the Complaint.

                            RESERVATION OF RIGHTS

         Kronos reserves the right to assert additional defenses that may become

known during discovery. Kronos also reserves the right to amend these defenses.



         WHEREFORE, Kronos denies that Cadient is entitled to the relief demanded

in the Complaint, or any other relief. Accordingly, Kronos respectfully requests that

the Court enter judgment in Kronos’ favor on each Count of Cadient’s Complaint

and grant the relief requested therein, enter judgment in Kronos’ favor, and award

Kronos its costs, attorneys’ fees, and other expenses incurred in this action, and grant


                                           - 20 -
RLF1 24607573v.1
Case 1:20-cv-00773-CFC Document 71 Filed 01/12/21 Page 21 of 21 PageID #: 936




such other and further relief that the Court deems just and appropriate in the

circumstances.




                                        /s/ Susan M. Hannigan
                                        Susan M. Hannigan (#5342)
                                        RICHARDS, LAYTON & FINGER, P.A.
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, DE 19801
                                        (302) 651-7700
                                        hannigan@rlf.com

                                        Attorneys for Kronos Talent
                                        Management, LLC and Kronos
                                        Incorporated

 Of Counsel:

 Paul D. Popeo
 Bryana T. McGillycuddy
 CHOATE HALL & STEWART LLP
 Two International Place
 Boston, MA 02110
 Tel.: (617) 248-5000
 bmcgillycuddy@choate.com


 Date: January 12, 2021




                                    - 21 -
RLF1 24607573v.1
